 

 

U.S. DISTRIC
UNITED STATES DISTRICT COBRFERK 29 ONS
EASTERN DISTRICT OF WISCONSIN

919 SEP 94, (> 4}: 29.

aut?

528
a
on
“A
=“

UNITED STATES OF AMERICA, STEPKEE OC. ORES
CLERK
Plaintiff,
Case No.
V. [26 U.S.C. § 7201]

LATOYA N. JOSEPH,

  

Defendant.

 

INDICTMENT

 

THE GRAND JURY CHARGES THAT:
Allegations Common to all Counts
1. At all times relevant to this indictment:
a. Latoya N. Joseph (“Joseph”) was married and resided in Milwaukee,
Wisconsin, which is in the Eastern District of Wisconsin.
b. Joseph was the owner and operator of Jannah Home Health Care, LLC
(“Jannah”), which was a home health business providing personal care services
primarily to Medicaid recipients in the Milwaukee area.
2. During the years 2013 through 2015, Joseph received more than $1.8 million from
Jannah in various ways, including payments Jannah made directly to Joseph, cash withdrawals
Joseph made from Jannah’s bank accounts, and payments Jannah made to third parties on Joseph’s

behalf.

Case 2:19-cr-00168-JPS Filed 09/24/19 Page 1of5 Document 1

 
 

 

3, Despite receiving substantial income from Jannah during the years 2013 through
2015, Joseph failed to file timely federal income tax returns for herself and to pay the associated

federal income taxes owed to the United States for these years.

4, Joseph also failed to file federal income tax returns on behalf of Jannah for the years
2013 through 2015.
5. Joseph willfully attempted to evade and defeat the assessment and payment of the

federal income taxes she owed to the United States for the years 2013 through 2015 by concealing
and attempting to conceal from all proper officers of the United States her true and correct income,
and by the following acts, among others:
a. - Joseph withdrew money from Jannah’s bank account in the form of cash.
b. Joseph paid personal expenses, including purchasing jewelry, automobiles,

and her residence, using Jannah’s bank account.

Case 2:19-cr-00168-JPS Filed 09/24/19 Page 2of5 Document 1

 
 

 

COUNT ONE

THE GRAND JURY FURTHER CHARGES THAT:

During the calendar year 2013, in the State and Eastern District of Wisconsin and
elsewhere,

LATOYA N. JOSEPH

had and received taxable income in the approximate amount of $287,359, upon which there was
owing to the United States of America income taxes, in the approximate amount of $87,617.
Knowing and believing the foregoing facts, Joseph did willfully attempt to evade and defeat the
income tax due and owing by her to the United States of America for the year 2013 by failing to
file with the Internal Revenue Service a federal income tax return for 2013 on or before April 15,
2014, as required by law; by failing to pay said income taxes to the Internal Revenue Service; and
by committing the affirmative acts described above in paragraph 5 of this indictment, among
others.

In violation of Title 26, United States Code, Section 7201.

Case 2:19-cr-00168-JPS Filed 09/24/19 Page 3o0f5 Document 1

 
 

 

COUNTS TWO and THREE

THE GRAND JURY FURTHER CHARGES THAT:

For the calendar years 2014 and 2015, in the State and Eastern District of Wisconsin and

elsewhere,

LATOYA N. JOSEPH

had and received taxable income in the approximate amounts indicated below, upon which there

was owing to the United States of America income taxes in the amounts indicated. Knowing and

believing the foregoing facts, Joseph did willfully attempt to evade and defeat the income tax due

and owing by her to the United States of America for the calendar years 2014 and 2015 by failing

to file with the Internal Revenue Service a federal income tax return for these years, which was

due on or before the dates indicated, as required by law; by failing to pay said income taxes to the

Internal Revenue Service, by the affirmative acts described above in paragraph 5 of this

indictment; and by the following additional acts, among others:

a. On or about October 24, 2014, Joseph reduced the amount of taxes withheld
from the wages she received from Jannah by increasing her claimed withholding
allowances to 10.

b. On or about November 7, 2014, Joseph eliminated the withholding of taxes

from the wages she received from Jannah by claiming that she was exempt from

 

 

 

 

 

 

 

 

 

 

withholding.
Count Tax year Taxable Income | Income Taxes Due Tax Return Due Date
Two 2014 $943,163 $336,225 April 15, 2015:
4

Case 2:19-cr-00168-JPS Filed 09/24/19 Page 4of5 Document 1

 
 

 

 

Count

Tax year

Taxable Income

Income Taxes Due

Tax Return Due Date

 

Three

 

2015

 

 

$620,714

$218,761

 

 

April 15, 2016

 

Each in violation of Title 26, United States Code, Section 7201.

oor val a ~~ Y

   

 

/~ MATTHEW D. KRUEGER

United States Attorney

A TRUE BILL:

“oreperson

 

Case 2:19-cr-00168-JPS. Filed 09/24/19 Page 5of5 Document 1

 
